

116 HR 4668 IH: Digital Citizenship and Media Literacy Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4668IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Slotkin (for herself, Mr. Langevin, Ms. Houlahan, Ms. Underwood, Ms. Spanberger, Ms. Sherrill, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote digital citizenship and media literacy.
	
 1.Short titleThis Act may be cited as the Digital Citizenship and Media Literacy Act. 2.FindingsCongress finds the following:
 (1)People in the United States rely on information from mass media, social media, and digital media to make decisions about all aspects of social, economic, and political life, including products and services consumption, employment, career and professional development, family and leisure choices, health and wellness, and democratic engagement. Ensuring that people in the United States possess the skills to make these informed decisions based on media begins early in life.
 (2)Adversaries from Russia, China, and Iran are using information warfare to influence democracies across the world, and terrorist organizations often use digital communications to recruit members. The United States can fight these influences by ensuring that citizens of the United States possess the necessary skills to discern disinformation and misinformation and think critically about their digital activities.
 (3)Influence campaigns by foreign and domestic groups reached tens of millions of voters during the 2016 and 2018 elections with racially and divisively targeted messages. The preservation of elections free of foreign influence is of utmost importance, and therefore Congress must take steps to counter influence campaigns with media literacy.
 (4)Media literacy education is critical to allow young people to make informed decisions about products and services, education, health and well­ness, and democratic decisions associated with public policy. Media literacy education must be inclusive and accessible for all students, including at-risk students and students with disabilities. Media literacy empowers young people and gives them the agency to make informed decisions about their future, advertisements, the use of controlled substances, nutrition, and physical health. Equipping students with the skills to make informed decisions in these areas contributes to the betterment of mental health and public health.
 (5)A successful and inclusive media literacy program must be directed at students beginning in kindergarten and should continue throughout the completion of postsecondary education. Learning to critically analyze and create media is a lifelong process that can be developed by integrating media literacy competencies into academic curriculum across content areas and disciplines.
 (6)Media literacy also allows young people to develop the critical thinking skills that will help them become informed voters. The right to vote is a fundamental right afforded to United States citizens by the Constitution. The unimpeded free exercise of this right is essential to the functioning of our democracy. The process to protect our democracy begins with educating young people in the United States to ensure that the young people possess the skills to engage in civic activities, engage with communities, and eventually become informed voters.
			3.Grant program established
 (a)DefinitionsIn this section: (1)At-riskThe term at-risk has the meaning given the term in section 1432 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6472).
 (2)ESEA definitionsThe terms child with a disability, local educational agency, State educational agency, specialized instructional support personnel, and universal design for learning have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Eligible entityThe term eligible entity means— (A)a State educational agency; or
 (B)a local educational agency. (4)Digital citizenshipThe term digital citizenship means the ability to—
 (A)safely, responsibly, and ethically use communication technologies and digital information technology tools and platforms;
 (B)create and share media content using principles of social and civic responsibility and with awareness of the legal and ethical issues involved; and
 (C)participate in the political, economic, social, and cultural aspects of life related to technology, communications, and the digital world by consuming and creating digital content, including media.
 (5)Media literacyThe term media literacy means the ability to— (A)access relevant and accurate information through media in a variety of forms;
 (B)critically analyze media content and the influences of different forms of media; (C)evaluate the comprehensiveness, relevance, credibility, authority, and accuracy of information;
 (D)make educated decisions based on information obtained from media and digital sources; (E)operate various forms of technology and digital tools; and
 (F)reflect on how the use of media and technology may affect private and public life. (6)SecretaryThe term Secretary means the Secretary of Education.
 (b)In generalThe Secretary shall establish a program to promote media literacy, through which the Secretary shall award grants to eligible entities to enable those eligible entities to carry out the activities described in this subsection (d).
 (c)ApplicationAn eligible entity that desires a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including, at a minimum—
 (1)a description of the activities the eligible entity intends to carry out with the grant funds; (2)an estimate of the costs associated with such activities; and
 (3)such other information and assurances as the Secretary may require. (d)Use of funds (1)State educational agencies (A)In generalAn eligible entity that is a State educational agency receiving a grant under this Act shall use grant funds to carry out one or more of the following activities:
 (i)Creating and supporting a media literacy advisory council to— (I)provide recommendations about digital citizenship and media literacy guidelines;
 (II)identify barriers and opportunities for implementing media literacy in kindergarten through grade 12 in public schools in the State for all students, including students who are children with disabilities;
 (III)identify best practices and effective models for media literacy ed­u­ca­tion, including incorporating u­ni­ver­sal design for learning and providing additional accommodations for students who are children with disabilities when needed;
 (IV)identify existing models of curriculum and existing policies in different States that are aimed at overcoming the barriers identified in subclause (II);
 (V)gather data or conduct research to assess the media literacy and digital citizenship competencies of students, teachers, or specialized instructional support personnel;
 (VI)submit a report to the State educational agency containing findings and recommendations regarding the items identified under this clause; and
 (VII)annually update those findings and recommendations. (ii)Assisting local educational agencies in the development of units of instruction on media literacy, either as a new subject or as a part of the existing curriculum.
 (iii)Assisting local agencies in developing means of evaluating student learning in media literacy. (iv)Assisting local agencies in developing or providing professional development for teachers that relates to media literacy.
						(B)Media Literacy Advisory Council
 (i)MembersThe Media Literacy Advisory Council described in subparagraph (A)(i) shall include experts in media literacy, including academic experts, individuals from nonprofit organizations, individuals with expertise in education for students who are children with disabilities, teachers, librarians, representatives from parent organizations, educators, administrators, students, and other stakeholders.
 (ii)Diversity of representationSuch membership shall include representation from rural and urban local educational agencies, small and large schools, high- and low-resource schools, teachers of at-risk students and children with disabilities, and schools in communities from diverse racial and ethnic backgrounds.
						(C)Guidelines
 (i)In generalA State educational agency that creates a media literacy advisory council under subparagraph (A)(i) shall, only after consideration of the findings and recommendations described in subparagraph (A)(i)(I) and (VI), develop and publish on the State educational agency website inclusive digital citizenship and media literacy guidelines for students in kindergarten through grade 12 in public schools in the State.
 (ii)RequirementsThe guidelines described in clause (i) shall be designed to develop media literacy and digital citizenship competencies by promoting students’—
 (I)research and information fluency; (II)critical thinking and problem solving skills;
 (III)technology operations and concepts; (IV)information and technological literacy;
 (V)concepts of media representation and stereotyping; (VI)understanding of explicit and implicit media messages;
 (VII)understanding of values and points of view that are included and excluded in media content; (VIII)understanding of how media may influence ideas and behaviors;
 (IX)understanding of the importance of obtaining information from multiple media sources and evaluating sources for quality;
 (X)understanding how information on digital platforms can be altered through algorithms, editing, and augmented reality; and
 (XI)ability to create media in civically and socially responsible ways. (2)Local educational agenciesAn eligible entity that is a local educational agency receiving a grant under this Act shall use grant funds to carry out one or more of the following activities:
 (A)Incorporating digital citizenship and media literacy into the existing curriculum (across content and disciplinary areas) or establishing new educational opportunities to learn about media literacy.
 (B)Employing specialized instructional support personnel, such as a librarian or other personnel who can provide instructional services in media literacy.
 (C)Providing funding to educators who are carrying out activities described in subparagraph (A) to further their professional development in relation to media literacy, including funding for traveling to media literacy conferences to share knowledge with regional and national stakeholders.
 (D)Other activities, including student led efforts, to support, develop, or promote the implementation of media literacy education programs, policies, teacher preparation, curriculum, or standards.
					(e)Reporting
 (1)Reports by eligible entitiesNot later than 1 year after the date the eligible entity receives grant funds under this Act, each eligible entity shall prepare and submit to the Secretary a report describing the activities the eligible entity carried out using grant funds and the effectiveness of those activities.
 (2)Report by the SecretaryNot later than 90 days after the Secretary receives the report described in paragraph (1) from the last eligible entity to submit such a report, the Secretary shall prepare and submit a report to Congress describing the activities carried out under this Act and the effectiveness of those activities.
				4.Federal Advisory Council
 (a)In generalThe Secretary shall establish a Federal Advisory Council to assist the Secretary in evaluating and awarding grants under this section 3 and developing and making available to States and local educational agencies evidence-based model curricula and standards for media literacy education.
 (b)CompositionThe Advisory Council shall— (1)include representation from rural and urban local educational agencies, small and large schools, high- and low-resource schools, teachers of children with disabilities, and schools in communities from diverse racial and ethnic backgrounds; and
 (2)be composed of experts in media literacy and digital citizenship, including academic experts, individuals from nonprofit organizations, individuals with expertise in education for at-risk students, and students who are children with disabilities, teachers, librarians, representatives from parent associations, educators, administrators, students, and other stakeholders.
 5.GAO studyNot later than 180 days after the enactment of this Act, the Government Accountability Office shall submit a report to Congress on—
 (1)media literacy and digital citizenship competencies among elementary school and secondary school students in diverse local educational agencies, including rural and urban schools, small and large schools, high- and low-resource schools, and schools in communities from diverse racial and ethnic backgrounds;
 (2)media literacy and digital citizenship education programs at the State and local levels, including across content and disciplinary areas; and
 (3)the impact of media literacy and digital citizenship education on student outcomes, including academic performance, health and well-being, and civic engagement.
 6.Sense of CongressIt is the sense of Congress that the Secretary should establish and maintain a list of eligible entities that receive a grant under this Act, and individuals designated by those eligible entities as participating individuals. The Secretary should make that list available to those eligible entities and participating individuals in order to promote communication and further exchange of information regarding sound digital citizenship and media literacy practices among recipients of a grant under this Act.
 7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $20,000,000 for each of fiscal years 2020, 2022, and 2024.
		